significant index no third party contact - plan participant sec_2 department of the treasury internal_revenue_service washington d c jun government entities division re union dear this letter is to inform you that with respect to the above-named plan your request for an extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa effective with the plan_year beginning january has been denied sec_412 provides that the period of years required to amortize any unfunded_liability of any plan may be extended for a period of time not in excess of years if it is determined that such extension would carry out the purposes of the employee_retirement_income_security_act_of_1974 and would provide adequate protection for participants under the plan and their beneficiaries and if it is determined that the failure to permit such extension would result in a substantial risk to the voluntary continuation of the plan or a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate the funded status of the plan which is a multiemployer defined_benefit_plan has improved as a result of its recent merger with another plan also projections prior to the merger showed that the plan was not expected to experience a funding deficiency until the end of the plan_year after substantial changes in the minimum_funding requirements under the pension_protection_act of ppa would take effect the effect of these changes in the funding rules on the plan’s funding requirements is not yet known but ppa also provides additional avenues to obtain relief through the extension of amortization periods if such relief is needed at that time because there is no projected funding deficiency for several years an extension for carry out the purposes of erisa furthermore failure to permit an extension for does not pose a substantial risk to the voluntary continuation of the plan accordingly the request for extension of the amortization period has been denied would not you were notified in a letter dated date that your request for an extension of the period to amortize the plan’s unfunded liabilities had been tentatively denied this letter also informed you of your right to a conference to review this decision and present any additional information that you believed the service should take into account before finalizing this ruling your authorized representative declined the opportunity for this conference in a telephone conversation with date of this office on this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager authorized representative pursuant to a power_of_attorney on file in this office manager and to your if you require further assistance in this matter please contact sincerely yours é wallel james e holland jr manager employee_plans technical
